Henley, C. J.
This cause originated before a justice of the peace. On appeal to the circuit court the judgment of the justice was sustained. It is assigned as error to this court: (1) That the lower court erred in overruling the motion of appellant to dismiss the appeal; (2) that the lower court erred in overruling the motion of appellant to strike out and disregard the' evidence relating to the title to real estate; (3) that the lower court erred in overruling appellant’s motion for a new trial. There was no attempt in this cause to bring the evidence into the record, and no question depending upon the evidence can be considered. The bill of exceptions by which it is attempted to bring the various motions and the rulings of the lower court thereon into the record was never filed in the clerk’s office after it was signed by the trial judge. The record presents no question to the court for decision-. Judgment affirmed.